Becker v. State










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




R. JEANETTE HAMMOND,


                            Appellant,

v.

WILEY JAMES III,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 

No. 08-03-00451-CV

Appeal from the

383rd District Court
of El Paso, Texas 

(TC# 89-6831)




M E M O R A N D U M   O P I N I O N

	This appeal is before the Court on its own motion for determination of whether it
should be dismissed for want of prosecution.  Finding that the Appellant has failed to file a
brief or respond to our inquiry letter, we dismiss the appeal.
FACTS

	On May 10, 2004, this Court informed Appellant by letter that her brief was past due
and no motion for extension of time had been filed.  The Court advised Appellant that her
appeal would be dismissed unless she responded within ten days and provided a reason why
the appeal should be continued.  See Tex. R. App. P. 38.8.  No reply has been filed.
	This Court possesses the authority to dismiss an appeal for want of prosecution when
Appellant has failed to file his brief in the time prescribed, and gives no reasonable
explanation for such failure.  Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975
S.W.2d 61, 63 (Tex. App.--San Antonio 1998, no writ).  We have given notice of our intent
to do so, requested a response if a reasonable basis for failure to file the brief exists, and have
received none.  We see no purpose that would be served by declining to dismiss this appeal
at this stage of the proceedings.  Pursuant to Tex. R. App. P. 42.3(c) and 38.8(a)(1), we
dismiss the appeal for want of prosecution.
July 14, 2004


	                                                        _______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.